                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO.: 0:20-CV-60381

DEBORAH E. WILSON,

       Plaintiff,

vs.

BIG STEVE’S DELI LLC and
STEPHEN VALENTI,

      Defendants.
______________________________/

                                          COMPLAINT

       Plaintiff, Deborah E. Wilson, sues Defendants, Big Steve’s Deli LLC and Stephen

Valenti, based on the following good cause:

                                     Parties, Jurisdiction, and Venue

       1.      Plaintiff, Deborah E. Wilson, is a sui juris resident of Broward County,

Florida, who is over 18 years old.

       2.      Plaintiff was an employee of Defendants, as the term “employee” is defined by 29

U.S.C. §203(e).

       3.      Plaintiff was a non-exempt employee of Defendants.

       4.      Plaintiff consents to participate in this lawsuit

       5.      Defendant, Big Steve’s Deli LLC, is a for-profit Florida limited liability

corporation that is sui juris and operated its restaurant business in in this District at all times

material. Defendant, Big Steve’s Deli LLC, operates under the fictitious name of Valenti’s Italian

Restaurant & Bar in Broward County, Lauderdale by the Sea, Florida.

                                                  1

                     7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                               TEL 305.230.4884 FAX 305.230.4844
                                     www.fairlawattorney.com
        6.      Defendant, Stephen Valenti, is over 18 years old, a resident of Miami Beach,

Florida, and is sui juris. Mr. Valenti was at all times material an officer/owner/director/member

of the corporate Defendant for the time period relevant to this lawsuit. He ran its day-to-day

operations, was responsible for all operational decisions, and was partially or totally responsible

for paying Plaintiff’s wages.

        7.      Defendants were Plaintiff’s employers, as the term “employer” is defined by 29

U.S.C. §203 (d). All Defendants employed Plaintiff.

        8.      This Court has original jurisdiction over Plaintiff’s federal question claims

pursuant to 28 U.S.C. §1331 and 26 U.S.C. §201, et seq., and pendent/supplemental jurisdiction

over Plaintiff’s related state law claims.

        9.      Venue is proper in this Court pursuant because Defendants transact business in

Broward County, they maintain their principal place of business and/or live in Broward County,

and also because Defendants employed Plaintiff in Broward County, with most of the actions

complained of occurring within this County.

        10.     Any/all conditions precedent to filing this lawsuit occurred and/or was satisfied

by Plaintiff.

        11.     Plaintiff retained the undersigned counsel and agreed to pay a reasonable fee for

all services rendered.

                         COUNT I – FLSA MINIMUM WAGE VIOLATION(S)

        Plaintiff, Deborah E. Wilson, reincorporates all preceding paragraphs as though set forth

fully herein and further alleges as follows:

        12.     Defendants regularly employed two or more employees for the relevant time

period that handled goods or materials that travelled through interstate commerce, or used
                                                2

                      7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
instrumentalities of interstate commerce, thus making Defendants’ business an enterprise covered

under the Fair Labor Standards Act.

       13.     Defendants have been, at all times material, an enterprise engaged in interstate

commerce in the course of their marketing, preparation, cooking, service, and sale of foodstuffs,

produce, meats, cheeses, beverages, beers, wines, and/or alcoholic beverages, and products that

have moved through interstate commerce.

       14.     Defendants cooked, prepared, and stored perishables and sold beer, wine, and/or

alcoholic beverages, while using machinery, appliances, pizza ovens, ovens, refrigerators, and

materials that also have moved through interstate commerce.

       15.     Furthermore, Defendants regularly and recurrently obtain, solicit, exchange and

send funds to and from outside of the State of Florida, use telephonic transmissions going outside

of the State of Florida to conduct business, and transmit electronic information through

computers, the internet, via email, and otherwise outside of the State of Florida.

       16.     Defendants’ annual gross revenues derived from this interstate commerce are

believed to be in excess of $500,000.00 for the relevant time period.

       17.     To the extent that records exist regarding the exact dates of Plaintiff’s

employment exist, such records are in the exclusive custody of Defendants.

       18.     Plaintiff worked for Defendants from August 1, 2019 to December 5, 2019.

       19.     Plaintiff’s work for Defendants was actually in or so closely related to the

movement of commerce while she worked for Defendants that the Fair Labor Standards Act

applies to Plaintiff’s work for Defendants in the course of her handling, serving, and selling food,

produce, beverages, beer, wine and/or alcoholic beverages that traveled through interstate

commerce.
                                                 3

                     7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                               TEL 305.230.4884 FAX 305.230.4844
                                     www.fairlawattorney.com
        20.     Plaintiff regularly, recurrently, and routinely processed credit / debit card

payments utilizing communications that traveled outside of the State of Florida and operated a

cash register to receive payments for selling food and beverages that traveled in interstate

commerce prior to her sale of same.

        21.     Defendants failed and refused to pay Plaintiff even a minimum wage of $7.25 per

hour for each of the hours that she worked by failing to timely pay her for all of the hours that

she worked for Defendants.

        22.     Defendant also failed and refused to remit to Plaintiff all of the tips that she

earned, even though tips are the property of Plaintiff as the server. 26 U.S.C. §203(m)(2)(b).

        23.     As a direct and proximate result of Defendants’ violations of the FLSA, as set

forth above, Plaintiff is entitled to payment of the applicable minimum wage for all unpaid hours

worked plus payment of all tips wrongfully or improperly held/distributed.

        24.     Defendants either knew from prior experience or recklessly failed to investigate

whether their failure to pay Plaintiff the applicable a minimum wage for each of the hours

worked and their retention of tips during the relevant time period violated the FLSA and then

failed to timely correct their violation.

        WHEREFORE Plaintiff, Deborah E. Wilson, demands the entry of a judgment in her

favor and against Defendants, Big Steve’s Deli LLC and Stephen Valenti, after trial by jury and

as follows:

                a.      That Plaintiff recover compensatory minimum wage damages (including

                        tips) and an equal amount of liquidated damages as provided under the

                        law and in 29 U.S.C. § 216(b) – or interest on the unpaid wages if no

                        liquidated damages are awarded;
                                                 4

                      7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
               b.      That Plaintiff recover pre-judgment interest on all unpaid minimum wages

                       and tips if the Court does not award liquidated damages;

               c.      That Plaintiff recover an award of reasonable attorneys’ fees, costs, and

                       expenses pursuant to the FLSA;

               d.      That Plaintiff recover all interest allowed by law;

               e.      That Defendants be Ordered to make Plaintiff whole by providing

                       appropriate minimum wage pay, tips, and other benefits wrongly denied

                       in an amount to be shown at trial and other affirmative relief;

               f.      That the Court declare Defendants to be in willful violation of the

                       overtime provisions of the FLSA; and

               g.      Such other and further relief as the Court deems just and proper.

                        COUNT II – FLSA OVERTIME VIOLATION

       Plaintiff, Deborah E. Wilson, reincorporates and re-alleges paragraphs 1 through 11 as

though set forth fully herein and further alleges as follows:

       25.     Defendants regularly employed two or more employees for the relevant time

period that handled goods or materials that travelled through interstate commerce, or used

instrumentalities of interstate commerce, thus making Defendants’ business an enterprise covered

under the Fair Labor Standards Act.

       26.     Defendants have been, at all times material, an enterprise engaged in interstate

commerce in the course of their marketing, preparation, cooking, service, and sale of foodstuffs,

produce, meats, cheeses, beverages, beers, wines, and/or alcoholic beverages, and products that

have moved through interstate commerce.


                                                  5

                     7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                               TEL 305.230.4884 FAX 305.230.4844
                                     www.fairlawattorney.com
       27.     Defendants cooked, prepared, and stored perishables and sold beer, wine, and/or

alcoholic beverages, while using machinery, appliances, pizza ovens, ovens, refrigerators, and

materials that also have moved through interstate commerce.

       28.     Furthermore, Defendants regularly and recurrently obtain, solicit, exchange and

send funds to and from outside of the State of Florida, use telephonic transmissions going outside

of the State of Florida to conduct business, and transmit electronic information through

computers, the internet, via email, and otherwise outside of the State of Florida.

       29.     Defendants’ annual gross revenues derived from this interstate commerce are

believed to be in excess of $500,000.00 for the relevant time period.

       30.     To the extent that records exist regarding the exact dates of Plaintiff’s

employment exist, such records are in the exclusive custody of Defendants.

       31.     Plaintiff worked for Defendants from August 1, 2019 to December 5, 2019.

       32.     Plaintiff’s work for Defendants was actually in or so closely related to the

movement of commerce while she worked for Defendants that the Fair Labor Standards Act

applies to Plaintiff’s work for Defendants in the course of her handling, serving, and selling food,

produce, beverages, beer, wine and/or alcoholic beverages.

       33.     Plaintiff regularly, recurrently, and routinely processed credit / debit card

payments utilizing communications that traveled outside of the State of Florida and operated a

cash register to receive payments for selling food and beverages that traveled in interstate

commerce prior to her sale of same.

       34.     Plaintiff regularly and routinely worked more than 40 hours in a workweek for

Defendants.


                                                 6

                     7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                               TEL 305.230.4884 FAX 305.230.4844
                                     www.fairlawattorney.com
        35.    Defendants knew or reasonably should have known that Plaintiff worked more

than 40 hours during the time she worked for them as a result of their tracking the hours she

worked and then paying him at her regular rate of pay for all hours worked beyond 40 in a

workweek (except for the days worked he was not paid).

        36.    Defendants failed and refused to pay Plaintiff at the rate of time and one-half

times her regular rate of pay for all hours worked over 40 hours in a workweek.

        37.    Plaintiff is entitled to a backpay award of overtime wages for all overtime hours

worked, plus an equal amount as a penalty, plus all attorneys’ fees and costs.

      WHEREFORE Plaintiff, Deborah E. Wilson, demands the entry of a judgment in her

favor and against Defendants, Big Steve’s Deli LLC and Stephen Valenti, after trial by jury and

as follows:

               a.      That Plaintiff recover compensatory overtime wage damages and an equal

                       amount of liquidated damages as provided under the law and in 29 U.S.C.

                       § 216(b) – or interest on the unpaid wages if no liquidated damages are

                       awarded;

               b.      That Plaintiff recover pre-judgment interest on all unpaid overtime wages

                       if the Court does not award liquidated damages;

               c.      That Plaintiff recover an award of reasonable attorneys’ fees, costs, and

                       expenses pursuant to the FLSA;

               d.      That Plaintiff recover all interest allowed by law;

               e.      That Defendants be Ordered to make Plaintiff whole by providing

                       appropriate overtime pay and other benefits wrongly denied in an amount

                       to be shown at trial and other affirmative relief;
                                                 7

                     7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                               TEL 305.230.4884 FAX 305.230.4844
                                     www.fairlawattorney.com
               f.      That the Court declare Defendants to be in willful violation of the

                       overtime provisions of the FLSA; and

               g.      Such other and further relief as the Court deems just and proper.

                           COUNT III – BREACH OF CONTRACT

        Plaintiff, Deborah E. Wilson, reincorporates and re-alleges paragraphs 1 through 11 as

though set forth fully herein and further alleges as follows:

        38.    Plaintiff and Defendants verbally agreed that in exchange for Plaintiff expending

time and effort on their behalf, they would compensate her at a rate of $8.46 for each hour of

work.

        39.    Plaintiff performed under the parties’ contract/agreement by performing work for

Defendants as aforesaid.

        40.    Defendants, however, failed and refused to perform its obligation to timely pay

Plaintiff a rate of $8.46 per hour for the hours he worked between approximately November 16-

22, 2019, thereby breaching the oral contract/agreement they had.

        41.    Plaintiff has been damaged as a result of Defendants’ failure to pay her the

agreed-upon amount for each hour she worked from approximately November 16-22, 2019 in a

timely manner.

        WHEREFORE Plaintiff, Deborah E. Wilson, demands the entry of a judgment in her

favor and against Defendants, Big Steve’s Deli LLC and Stephen Valenti, for all damages

suffered, plus pre-judgment and post-judgment interest, costs and attorneys’ incurred in this

matter pursuant to Fla. Stat. §448.08, and to award such other and further relief as this Court

deems just and proper.


                                                  8

                     7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                               TEL 305.230.4884 FAX 305.230.4844
                                     www.fairlawattorney.com
                           COUNT IV – UNJUST ENRICHMENT

       Plaintiff, Deborah E. Wilson, reincorporates and re-alleges paragraphs 1 through 11 as

though set forth fully herein and further alleges as follows:

       42.     Plaintiff provided labor and services for Defendants, and they received and

accepted the benefits of the labor and services supplied by Plaintiff.

       43.     Plaintiff expected to be paid a reasonable value for the labor and services she

provided to Defendants.

       44.     Defendants were unjustly enriched in that they failed and refused to make

payment to Plaintiff for the benefits conferred upon them by Plaintiff between approximately

November 16-22, 2019.

       WHEREFORE Plaintiff, Deborah E. Wilson, demands the entry of a judgment in her

favor and against Defendants, Big Steve’s Deli LLC and Stephen Valenti, for all damages

suffered, plus pre-judgment and post-judgment interest, costs and attorneys’ fees incurred in this

matter pursuant to Fla. Stat. §448.08, and to award such other and further relief as this Court

deems just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff, Deborah E. Wilson, demands a trial by jury of all issues so triable.

       Respectfully submitted this 21st day of February 2020.

                                                       Brian H. Pollock, Esq.
                                                       Brian H. Pollock, Esq. (174742)
                                                       brian@fairlawattorney.com
                                                       FAIRLAW FIRM
                                                       7300 N. Kendall Drive
                                                       Suite 450
                                                       Miami, FL 33156
                                                       Tel: 305.230.4884
                                                       Counsel for Plaintiff
                                                  9

                     7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                               TEL 305.230.4884 FAX 305.230.4844
                                     www.fairlawattorney.com
